Exhibit 10.11
 
THIRD AMENDMENT TO
EMPLOYMENT AGREEMENT OF STEPHEN FERRONE


THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (the “Amendment”) is made by and between
IMMUNOSYN CORPORATION, a Delaware corporation (the “Company”), and STEPHEN
FERRONE (the “Executive”).


WHEREAS, the parties hereto entered into an Employment Agreement, dated as of
October 15, 2007 (the “Agreement”);


WHEREAS, the Agreement was amended pursuant to the First Amendment to Employment
Agreement of Stephen Ferrone, dated November 15, 2007;


WHEREAS, the Agreement was further amended pursuant to the Second Amendment to
Employment Agreement of Stephen Ferrone, dated August 19, 2008;


WHEREAS, capitalized terms used and not otherwise defined herein shall have the
meanings ascribed thereto in the Agreement;


WHEREAS, effective December 31, 2009, the Company and Executive irrevocably
agreed to defer all of Executive’s Base Salary for the period beginning on
January 01, 2010 and ending on December 31, 2010 to be paid in its entirety
without interest in a lump sum on December 31, 2010; and


WHEREAS, the parties desire the terms of this Amendment to confirm such
agreement.


NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:


1.           Section 3(a) of the Agreement is hereby deleted in its entirety and
replaced with the following:


“3.           (a)  Salary


 
(i)
Base Salary.  During the Term, the Company shall pay the Executive a base salary
(“Base Salary”).  The Base Salary shall be Three Thousand Dollars ($3,000 USD)
per month (or pro rata portion thereof) payable semi-monthly (less applicable
taxes and withholdings) (if calculated on an annualized basis, such Base Salary
would result in an annual salary of Thirty Six Thousand Dollars ($36,000.00
USD).  The Base Salary shall be subject to annual review by the Board or the
Compensation Committee thereof for discretionary periodic increases but not
decreases.



 
(ii)
Deferred Base Salary.  Notwithstanding Section 3(a)(i) above, effective as of
August 19, 2008 (“Deferral Effective Date”), Executive’s Base Salary for the
period August 19, 2008 through December 31, 2010, (“Deferred Base Salary”) shall
be irrevocably deferred until December 31, 2010.  On December 31, 2010, Company
shall pay the Deferred Base Salary to Executive without interest.”



 
 

--------------------------------------------------------------------------------

 
2.           A new Section 3(i) shall be added to the end of Section 3 as
follows:


“(i)  Termination of Deferred Base Salary Arrangement.  Notwithstanding anything
to the contrary in this Agreement, the Company at its sole discretion may
terminate Section 3(a)(ii) and pay the Deferred Base Salary at any time prior to
December 31, 2010, provided, however, such termination is completed pursuant to
Treas. Reg. § 1.409A-3(j)(4)(ix).”


3.           Except as amended hereby, all of the terms and provisions of the
Agreement remain in full force and effect.


4.           The Amendment may be executed in one or more counterparts and via
facsimile, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.


IN WITNESS HEREOF, the undersigned have duly executed this Amendment as of the
day and year first above written.


IMMUNOSYN CORPORATION
[ex10-110.jpg]
By:_____________________________
Name: Douglas A. McClain, Jr.
Title: Chief Financial Officer






/s/ Stephen Ferrone
STEPHEN FERRONE